THE STATE OF SOUTH CAROLINA 

                 In The Supreme Court 


   Maria T. Curiel and Martin L. Curiel, Respondents,

   v.

   Hampton County E.M.S., Petitioner.

   Appellate Case No. 2013-000391



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                 Appeal from Hampton County 

             Perry M. Buckner, Circuit Court Judge 



                      Opinion No. 27496 

        Heard January 15, 2015 – Filed February 11, 2015 



        DISMISSED AS IMPROVIDENTLY GRANTED


   E. Mitchell Griffith and Mary E. Sharp, both of Griffith,
   Sadler & Sharp, P.A., of Beaufort, for Petitioner.

   John S. Nichols, of Bluestein, Nichols, Thompson &
   Delgado, LLC, of Columbia, and H. Woodrow Gooding
   and Mark B. Tinsley, both of Gooding & Gooding, P.A.,
   of Allendale, for Respondents.
PER CURIAM: We granted certiorari to review the Court of Appeals' decision in
Curiel v. Hampton County E.M.S., 401 S.C. 646, 737 S.E.2d 854 (Ct. App. 2012).
We now dismiss the writ as improvidently granted.


DISMISSED AS IMPROVIDENTLY GRANTED.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.